Citation Nr: 0021078	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for allergies.

Entitlement to a higher rating for a right knee disability, 
initially assigned a zero percent evaluation, effective from 
September 1994.

Entitlement to a higher rating for tinea versicolor, 
initially assigned a zero percent evaluation, effective from 
September 1994.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1982 to September 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that granted service for 
right chondromalacia patella and assigned a zero percent 
evaluation, effective from September 1994; granted service 
connection for tinea versicolor and assigned a zero percent 
evaluation, effective from September 1994; and denied service 
connection for allergies.  In August 1998, the Board remanded 
the case to the RO for additional development.



FINDINGS OF FACT

1.  Allergic rhinitis had its onset in service.

2.  The right knee condition has been asymptomatic since the 
veteran's separation from service.

3.  The skin condition has been manifested primarily by no 
more than small papulosquamous scaling lesions of the chest 
and back, and occasional itching since the veteran's 
separation from service that have produced no more than 
slight impairment; ulceration, exfoliation or itching 
involving an exposed surface or extensive area is not found. 


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The criteria for a higher rating for right chondromalacia 
patella, initially assigned a zero percent evaluation, 
effective from September 1994, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71, 
4.71a, Codes 5003, 5257, 5260, 5261 (1999).

3.  The criteria for a higher rating for tinea versicolor, 
initially assigned a zero percent evaluation, effective from 
September 1994, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7806, 7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Allergies

The veteran had active service from October 1982 to September 
1994.

Service medical records show that the veteran underwent a 
medical examination in September 1982 for enlistment into 
service.  On a report of medical history, he reported nose 
trouble and chronic or frequent colds.  He reported that he 
was on no medications and that he had no known allergies.  An 
allergy condition was not found on medical examination.

Service medical records show that the veteran was seen for 
allergy and sinus problems.  He underwent allergy testing in 
1991.  The impression in 1991 was perennial allergic rhinitis 
and he was found to have various allergies.

The veteran underwent a medical examination in April 1994 for 
separation from service.  He reported problems with 
allergies; ears, nose, or throat trouble; and sinusitis.  It 
was noted that he had sinusitis, headaches, and allergies.

VA medical reports show that the veteran was seen on an 
outpatient basis for various conditions from 1995 to 1998, 
including problems with allergies on various dates.  A report 
of treatment in January 1996 shows the impression of allergic 
rhinitis/sinusitis.

In August 1998, the Board remanded the case to the RO in 
order to have the veteran undergo a VA examination to 
determine the nature and extent of his allergies and to 
obtain an opinion as to whether it was as likely as not that 
any allergic condition was related to service.  

In January 2000, the veteran underwent a VA examination to 
determine the nature and extent of any allergies.  It was 
noted that the veteran had allergic rhinitis and that he was 
under current medication with recurrent flare-ups.  It was 
noted that his medical records were reviewed and that he was 
allergic to dust mite, grass, and dust.  It was noted that he 
had these problems in service.


B.  Legal Analysis

The veteran's claim for service connection for allergies, as 
well as the claims discussed in sections II and III of this 
decision, are well grounded, meaning they are plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

Disease of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary record.  38 C.F.R. § 3.380 (1999).

The report of the veteran's medical examination for 
enlistment into service indicates that the veteran had 
problems with colds and his nose prior to entry into service, 
but he reported that he had no known allergies and an 
allergic condition was not found at that time.  Under the 
circumstances, the Board does not find that the evidence 
clearly and unmistakably rebuts the presumption of the 
veteran's sound condition at time of entry into service.  

Service documents show that the veteran was seen for allergy 
and sinus problems, and found to have various allergies.  
Perennial allergic rhinitis was diagnosed in service.  The 
post-service medical records show that the veteran has had 
continuous allergy and sinus problems after service, and that 
allergic rhinitis and sinusitis was diagnosed.  The Board 
remanded the case to the RO in 1998 in order to have the 
veteran undergo a VA medical examination to determine the 
nature and extent of his allergy problems and to obtain an 
opinion as to whether it was as likely as not that they were 
related to service.  In January 2000, he underwent the 
requested VA medical examination and he was found to be under 
treatment with medication with recurrent flare-ups of 
allergic rhinitis.  Sinusitis was not found and an opinion as 
to whether or not the veteran's allergic rhinitis was related 
to service was not provided.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran has a seasonal allergy condition or chronic allergic 
rhinitis that had its onset in service.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for his allergy condition with application 
of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, service connection is granted for allergic rhinitis.


II.  Entitlement to a Higher Rating for a Right Knee 
Disability, Initially Assigned a Zero Percent Evaluation, 
Effective from September 1994

The veteran underwent a VA orthopedic examination in May 
1995.  He gave a history of right knee problems that began 
shortly prior to separation from service that was diagnosed 
as chondromalacia patella.  Examination of the right knee 
demonstrated full range of motion.  There was no effusion, no 
swelling, and no abnormal patellar tracking.  There was no 
instability.  X-rays of the right knee showed no 
abnormalities.  The impression was chondromalacia patella 
type symptoms involving the knee with normal examination.

The VA medical reports of the veteran's treatment from 1995 
to 1998 show that he was treated for various conditions.  In 
July 1995, he requested Motrin for right knee pain.  At that 
time, there was mild crepitus of the right knee.  No other 
abnormalities were found.  He was prescribed Motrin.

The veteran underwent a VA medical examination in December 
1996.  He complained of occasional pain in the right knee 
that was worse with repetitive running.  The right knee 
examination was normal.  There was no effusions and no 
tenderness.  There was full extension and flexion of the 
right knee.  No instability was appreciated.  There was no 
pain on compression of the patella, and no significant quad 
or hamstring weakness.  X-rays of the right knee showed no 
abnormalities.  The impression was history of right knee 
pain, probably related to chondromalacia or patellofemoral 
syndrome, but currently asymptomatic.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's right knee condition diagnosed as probable 
chondromalacia patella will be evaluated analogous to 
degenerative arthritis because this condition produces 
symptoms similar to degenerative arthritis.  38 C.F.R. 
§ 4.20.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

While the veteran was treated for right knee pain after 
service, the medical reports of his VA medical evaluations 
since separation from service indicate that the right knee 
condition has been asymptomatic except for the slight 
crepitus of the patella found in July 1995.  The report of 
his VA medical examinations May 1995 and December 1996 show 
that he has full range of motion of the right knee and that 
there was no pain on motion.  Since there is no demonstrated 
painful motion, weakness, incoordination, loss of strength or 
other symptoms of functional impairment of the right knee or 
other right knee abnormalities since his separation from 
service, a compensable rating for the right knee condition is 
not warranted under the above diagnostic codes with 
consideration of the provisions of 38 U.S.C.A. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence indicates that the veteran's right knee 
condition has been essentially asymptomatic since his 
separation from service.  Hence, there are no findings to 
support the assignment of a compensable rating for the right 
knee condition at any time since September 1994.  The 
preponderance of the evidence is against the claim for a 
higher rating for the right knee condition, initially 
evaluated as zero percent disabling, effective from September 
1994, and the claim is denied.


III.  Entitlement to a Higher Rating for Tinea Versicolor, 
Initially Assigned a Zero Percent Evaluation, Effective from 
September 1994

The veteran underwent a VA general medical examination in 
April 1995.  Examination of his skin was slightly suggestive 
of tinea versicolor, especially on the back.  The diagnosis 
was dermatitic skin rash, suggestive of tinea versicolor.

The VA reports of the veteran's treatment from 1995 to 1998 
show that he was treated for skin problems with medication.

The veteran underwent a VA skin examination in April 1999.  
There were small papulosquamous scaling lesions on the 
anterior chest and a few on the right upper back.  There was 
no ulceration.  There was no exfoliation, although he did 
have some scaling on the surface of the lesions.  There was 
no crusting.  There were no associated system or nervous 
manifestations.  Color photographs support the presence of 
the small lesions on the noted parts of the veteran's body.  
The examiner noted that the percent of the veteran's body 
surface covered with lesions was less than 20 percent and 
that the only symptoms from the disorder was occasional 
itching that was not present at this examination.

The veteran's tinea versicolor will be rated analogous to 
eczema.  38 C.F.R. § 4.118, Code 7813.   Eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area will be assigned a zero percent rating.  
A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Code 7806.

The evidence indicates that the veteran's skin condition is 
manifested primarily by occasional itching and small 
papulosquamous lesions on the chest and back that produce no 
more than slight impairment.  There is no ulceration, 
exfoliation or itching involving an exposed body surface or 
extensive area or other symptoms to support the assignment of 
a higher rating under diagnostic code 7806 at any time since 
the veteran's separation from service.  The preponderance of 
the evidence is against the claim for a higher rating for 
tinea versicolor, initially assigned a zero percent 
evaluation, effective from September 1994.

Nor does the evidence show manifestations of the right knee 
disorder or tinea versicolor warranting higher ratings for 
these conditions for a specific period or a "staged rating" 
at any time since the effective date of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claims 
for higher ratings for a right knee condition and tinea 
versicolor, each assigned initial evaluations of 
zero percent, effective from September 1994, the benefit of 
the doubt doctrine is not for application with regard to 
these claims.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
49.


ORDER

Service connection for allergic rhinitis is granted.

A higher rating for a right knee disability, initially 
assigned a zero percent evaluation, effective from September 
1994, is denied.

A higher rating for tinea versicolor, initially assigned a 
zero percent evaluation, effective from September 1994, is 
denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

